Exhibit Press Release Dated October 27, 2008 NEWS RELEASE October 27, 2008 Farmers Capital Bank Corporation Announces Quarterly Dividend Frankfort, Kentucky – Farmers Capital Bank Corporation (Nasdaq:FFKT) (the “Company”) announced today that its Board of Directors approved a quarterly cash dividend on the Company’s common stock of $0.33 per share. This represents an annualized yield of 6.5% based on the closing price of $20.38 on October 24, 2008. The dividend is payable on January 1, 2009 to shareholders of record at the close of business on December 1, 2008. The Company currently has approximately 7.4 million shares outstanding. Farmers Capital Bank Corporation is a financial holding company headquartered in Frankfort, Kentucky.The Company operates 37 banking locations in 23 communities throughout Central and Northern Kentucky, a leasing company, a data processing company, and an insurance company.Its stock is publicly traded on the NASDAQ Stock Market LLC exchange in the Global Market tier under the symbol:FFKT.
